Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends For the three ended March 31, 2012 and 2011. Three Months Ended March 31, (In thousands, except ratio computation) Pretax loss from continuing operations before adjustment for noncontrolling interest $ ) $ ) Add back: Fixed charges Distributed income of equity investees Deduct: Equity in earnings of equity investees ) ) Capitalized interest ) ) Earnings as Defined $ $ Fixed Charges Interest expense including amortization of deferred financing fees $ $ Capitalized interest Interest portion of rent expense 63 80 Fixed Charges Preferred share dividends - Combined Fixed Charges and Preferred Dividends $ $ Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (a) (b) (a) Due to the pretax loss from continuing operations for the three months ended March 31, 2012the ratio coverage was less than 1:1.We would haveneeded to generate additional earnings of $2.1 million to achieve a coverage of 1:1 for the period. The pretax loss from continuing operations before adjustment for noncontrolling interest for the three months ended March 31, 2012 includes an asset impairment provision of $2.5 million. (b) Due to the pretax loss from continuing operations for the three months ended March 31, 2011, the ratio coverage was less than 1:1.We would haveneeded to generate additional earnings of $409,000 to achieve a coverage of 1:1 for the period.
